DETAILED ACTION
Claims 1 and 11 have been amended.
Claims 1 – 11 have been examined and are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2018/0339456 to Czinger et al. (hereinafter Czinger) and in view of US Patent Application Publication No. 2007/0179652 to Weigang et al. (hereinafter Weigang).

Regarding Claim 1, Czinger discloses (¶1) automated assembly techniques for manufacturing vehicles, aircraft, boats and other transport structures, which further includes:
a memory storing processing implementation information, and a processor configured; Czinger discloses (¶95) memory with stored instructions executed by the processor.
extract, from the stored processing implementation information (Czinger discloses (¶194) accessing detailed relational information stored in databases accessible by a control system and/or the robot. The relational information discloses the specific assembly that a part or another assembly (e.g., subassembly) is to be incorporated into), on the basis of an order of processing implementations during manufacturing of a product, a sequential relation of the processing implementations during the manufacturing of the product; Czinger discloses (¶47) conveniently reconfigured flexible facility, such as via automated systems, with machine-learning enabled robots reconfiguring themselves as needed, to produce a variety of customized vehicles without downtime for retooling or reprogramming. Czinger discloses (¶55 – ¶67) the robots uses real-time instructions and/or machine-learning to determine whether the processes may occur in sequence or in series without regard to sequence, to determine the bottlenecks and timelines, to prioritize the processes and to make predictions and changes behavior and take decisions during the manufacturing of the product.
Czinger does not explicitly discloses perform grouping of orders of the processing implementations during the manufacturing of the products on the basis of the sequential relation of the processing implementations during the manufacturing of the product. However, in an analogous art, Weigang teaches: 
perform grouping of orders of the processing implementations during the manufacturing of the products (Weigang teaches (¶28) process tools groups 151A, 151B, 151C are group of commands and orders for implementing processes in the production plant and the manufacturing environment) on the basis of the sequential relation of the processing implementations during the manufacturing of the product (Weigang teaches (¶30 - ¶33) general process flow 170 (Fig. 1a) that shows the sequential relation 172, 174, 176, 178 within the environment 160 during the manufacturing of the product.)
It would have been obvious as of the effective filing date to one of ordinary skill in the art to combine the memory storing processing implementation information, and a processor configured, extract, from the stored processing implementation information, on the basis of an order of processing implementations during manufacturing of a product, a sequential relation of the processing implementations during the manufacturing of the product, as disclosed by Czinger, and perform grouping of orders of the processing implementations during the manufacturing of the products on the basis of the sequential relation of the processing implementations during the manufacturing of the product, as taught by Weigang, for the purpose of enhancing and optimizing process flow, and to increase the throughput and utilization of the resources in an industrial manufacturing environment thereby reducing the overall manufacturing costs (¶43, ¶48).

Regarding Claim 2, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
wherein the order of the processing implementations during the manufacturing of the product is visualized on the basis of a result of the grouping; Weigang discloses (Fig. 1g) the visualization of the grouping of the product entities (152A, 152B) that each requires a different processing according to the process sequences and requirements, batch size limitations and process restrictions.

Regarding Claim 3, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
wherein orders of processing implementations during manufacturing of a plurality of products grouped in the same group are integrated; Czinger discloses (¶188) that the robotic automation system captures visual data using visual detectors, cameras (¶137) for identifying and detecting a plurality of products, and classifying (¶92) the products into batches (i.e. grouping), and localizing the products (e.g., measuring the location and/or orientation), and targeting a process to guide a robot, such as an automated constructor, to perform one or more processes (¶212). The robotic automation system inspects measurements during vehicle manufacturing and assembly process, and implement the same process for all vehicles in the group that is manufactured by the facility.
and orders of processing implementations of products belonging to the same group are visualized on the basis of the integrated order; Weigang discloses (Fig. 1g) visualization of the grouping of the product entities (152A, 152B) that each requires a different order of processing implementations according to the process sequences and requirements, batch size limitations and process restrictions.




Regarding Claim 4, the combination of Czinger and Weigang discloses all the elements with respect to claim 3. Further, they disclose:
wherein, in accordance with the order of the processing implementations during the manufacturing of the product, a start time point and an end time point of the processing are visualized in a time-series manner; Czinger discloses (¶92, ¶157) the control system performs the start or stop of an assembly line autonomously or semi-autonomously during the manufacturing of the product. The robotic automation system captures visual data using visual detectors and cameras (¶137) for identifying and detecting a plurality of products, and classifying the products into batches (i.e. grouping), and processing the manufacturing processes within a particular time frame and performing the processes consecutively in series and sequence in a timely manner (¶55).

Regarding Claim 5, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
wherein orders of processing implementations, which do not include a reverse sequential relation in the order of the processing implementations during the manufacturing of the product, are grouped in the same group; Czinger discloses (¶92, ¶188) that the robotic automation system captures visual data for identifying and detecting a plurality of products, and classifying the products into batches (i.e. groups). Moreover, Czinger discloses (Fig. 9 and ¶171) a separate reverse sequential assembly line process for flexible disassembling without the grouping of the products.




Regarding Claim 6, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
wherein orders of processing implementations, which include a reverse sequential relation in the order of the processing implementations during the manufacturing of the product, are grouped in different groups; Weigang discloses (Fig. 1g) the visualization of the grouping of the product entities (152A, 152B) into different groups that each requires a different order of processing implementations according to the process sequences and requirements, batch size limitations and process restrictions. Moreover, Czinger discloses (Fig. 9 and ¶171) a separate reverse sequential assembly line process for flexible disassembling without the grouping of the products.

Regarding Claim 7, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
wherein orders of processing implementations of the product are grouped while excluding second and subsequent processing implementations that are repeatedly used during the manufacturing of the product; Czinger discloses (¶137, ¶141 and ¶171) that the visual sensors are being used to group the products together and identify the errors and adjusts the processing implementation accordingly (i.e. adding or skipping certain manufacturing steps), and the identification system may enable, with accuracy, the repeated assembly of complex structures and accurately identify the parts, and associated information during the manufacturing of the product.




Regarding Claim 8, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
wherein the order of processing implementations during the manufacturing of the product is an order of facilities used for the processing implementation during the manufacturing of the product, an order of steps during the manufacturing of the product, or an order of operations during the manufacturing of the product; Czinger discloses (¶89) the vehicle manufacturing facility may comprise a vehicle transport system that can transport a vehicle or other transport structure, or parts of a transport structure, to multiple locations during an assembly process. The transport system may transport a vehicle or vehicle parts to different locations within the same robotic assembly station, between different robotic assembly stations, and or between a robotic assembly station and another location.

Regarding Claim 9, the combination of Czinger and Weigang discloses all the elements with respect to claim 8. Further, they disclose:
wherein the order of facilities used for processing implementation during the manufacturing of the product is an order of facilities through which the product passes during the manufacturing of the product; Czinger discloses (¶89) the vehicle manufacturing facility may comprise a vehicle transport system that can transport parts of a transport structure, to multiple locations during an assembly process.

Regarding Claim 10, the combination of Czinger and Weigang discloses all the elements with respect to claim 1. Further, they disclose:
a priority is given into the order of processing implementations during the manufacturing of the product on the basis of a type of the product, and an order of processing implementations during the manufacturing of the product, which is to be grouped, is selected on the basis of the priority; Czinger discloses (¶63 and ¶70) the processing system within the automated constructor prioritize determine, on a dynamic bases and depending on a set of observed conditions in real time, any number of different priorities. Robots may recognize that certain tasks require attention over other tasks at certain times (i.e. grouping the high priority tasks that requires attention), while the opposite may be true at others. Based on this recognition, more automated constructors may change behavior and temporarily transfer to the station at issue to resolve the bottleneck.

Claim 11, do not teach or further define over the limitations in claim 1. Therefore, claim 11 is rejected for the same rationale of rejection as set forth in claim 1.

Response to Arguments

Claim Rejections - 35 USC § 112
Applicant’s arguments, filed on 05/19/2022, with respect to Claims 1 - 10 have been fully considered and they are persuasive. Hence the 35 USC § 112 rejection is withdrawn.

Claim Rejections - 35 USC § 103
Applicant’s arguments, filed on 05/19/2022, with respect to Claims 1 - 11 have been fully considered and they are not persuasive. Hence the 35 USC § 103 rejection is maintained.
In respond to the argument on Pgs. 8, 10 and 11, “the claim calls for the apparatus to extract a sequential relation of processing implementations from stored information …. the office does not point to any portion of Czinger as expressly disclosing this claimed subject matter … there is no disclosure in either Weigang or Czinger to extract a process specification from stored information,” the Examiner notes that Czinger clearly teaches this newly-added limitation by citing (¶194) which clearly shows that the relational information regarding the processing implementation of the manufacturing assembly are stored in database and is accessible by a control system and/or the robot. Czinger further teaches a product can be partially or completely assembled by undergoing one or more sets of the one or more product manufacturing processes in a specific order [0056].
In respond to the argument on Pg. 9, “whether or not Weigang discloses a plurality of products is processed as a batch is not relevant to the question of obviousness … the claims do not require batching (grouping) the products being manufactured … the things being grouped in the claims are orders (per se, i.e. sequences) of the processing implementations,” the Examiner notes that Weigang clearly teaches this limitation by citing (Fig. 1a) where the orders, or commands to implement the process, is shown as process tools group 151A, 151B and 151C, implementing the general process flow 170, that shows the sequential relation 172, 174, 176, 178 within the environment 160 for the manufacturing of the product.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christopher L. Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H. A. K./
Examiner, Art Unit 2451	

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451